Name: Council Regulation (EEC) No 3882/89 of 11 December 1989 amending Regulation (EEC) No 775/87 temporarily withdrawing a proportion of the reference quantities mentioned in article 5c (1) of Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  production;  Europe
 Date Published: nan

 27 . 12 . 89No L 378 / 6 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3882 / 89 of 11 December 1989 amending Regulation (EEC) No 775 /87 temporarily withdrawing a proportion of the reference quantities mentioned in Article 5c ( 1 ) of Regulation (EEC) No 804 /68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 3879 / 89 (2 ), and in particular Article 5c (6 ) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 775 / 87 ( 3 ), as last amended by Regulation (EEC) No 1116 / 89 ( 4 ), fixes the rate of temporary withdrawal of the reference quantities at 5,5% until the end of the eighth period of the arrangements ; Whereas , since the situation of certain categories of producers continues to cause concern , the trend in their production for forthcoming years requires that further quantities available should be found by increasing the Community reserve ; whereas , however , in order to meet the objective of controlling production, the guaranteed total quantities of the Member States fixed by Regulation (EEC) No 804/ 68 have been reduced; whereas the rate of temporary withdrawal should therefore be reduced from 5,5 to 4,5% in order to keep the non-withdrawn reference quantities unaltered ; Whereas , in order to continue to pay producers the amount resulting from the rate of temporary withdrawal of 5,5% , the compensation per 100 kilograms should be increased proportionately to the reduction in the rate of temporary withdrawal , for the fifth period and 4,5 % for each of the following three periods , of the guaranteed total quantity for each Member State laid down in Article 5c ( 3 ) of Regulation (EEC) No 804 / 68 for the third 12-month period .'; 2 . the first subparagraph of Article 2(1 ) shall be replaced by the following: ' 1 . Compensation shall be granted to the producers concerned for quantities withdrawn . The compensation shall be :  for the fourth , fifth and sixth 12-month periods , ECU 10 per 100 kilograms ,  for the seventh 12-month period , ECU 8,5 per 100 kilograms ,  for the eighth 12-month period , ECU 7 per 100 kilograms.'; 3 . Article 3 ( 2 ) is replaced by the following: '2 . A uniform proportion of each reference quantity as mentioned in Article 5c ( 1 ) of Regulation (EEC ) No 804 / 68 , set to give a total withdrawn quantity of 0,83 % for the sixth period , and 2,67% for each of the following two periods , of the guaranteed total quantity determined in Article 5c ( 3 ) of that Regulation for the third 12-month period, is hereby withdrawn in Italy . Compensation shall be paid to the producers concerned for the quantities withdrawn . Such compensation shall be :  for the sixth 12-month period, ECU 10 per 100 kilograms,  for the seventh 12-month period , ECU 8,5 per 100 kilograms,  for the eighth 12-month period, ECU 7 per 100 kilograms. For each 12-month period, the compensation shall be paid to those entitled during the last quarter of the relevant 12-month period or during the first quarter of the following 12-month period .' HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 775 / 87 is hereby amended as follows : 1 . the second subparagraph of Article 1 ( 1 ) is replaced by the following : 'This proportion shall be set so as to give a total withdrawn quantity of 4 % for the fourth period , 5,5 % Article 2 This Regulation shall enter into force on the day of its publication in the Official journal of the European Communities . It shall apply from the beginning of the sixth 12-month period of the additional levy arrangements . (!) OJ No L 148 , 28 . 6 . 1989 , p. 13 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No L 78 , 20 . 3 . 1987 , p. 5 . (&lt;) OJ No L 118 , 29 . 4 . 1989 , p. 8 . No L 378 / 727 . 12 . 89 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1989 . For the Council The President H. NALLET